       Case 2:18-cv-00972-RFB-VCF Document 59 Filed 09/21/20 Page 1 of 3




1    Nannina L. Angioni (SBN 11041)
     KAEDIAN LLP
2
     3960 Howard Hughes Parkway, Suite 500
3    Las Vegas, NV 89169
     Telephone: (702) 706-7571
4    Facsimile: (310) 893-3191
5    nangioni@kaedianllp.com

6    Attorneys for Defendant,
     ALL BRIGHT FAMILY DENTISTRY, LLC
7
8    Michael P. Balaban (SBN 9370)
     LAW OFFICES OF MICHAEL P. BALABAN
9    10726 Del Rudini Street
10   Las Vegas, NV 89141
     Telephone: (702) 586-2964
11   Facsimile: (702) 586-3023
     mbalaban@balaban-law.com
12
13   Attorney for Plaintiff,
     YVONNE NOSIK
14
                               UNITED STATES DISTRICT COURT
15
                               FOR THE DISTRICT OF NEVADA
16
17
                                               Case No.: 2:18-cv-00972-RFB-VCF
18    YVONNE NOSIK
19                               Plaintiff,    JOINT STIPULATION TO
20
                                               REQUEST CONTINUANCE OF
      v.                                       DEADLINE TO SUBMIT JOINT
21                                             STATUS REPORT DUE TO
      ALL BRIGHT FAMILY DENTISTRY,             PLAINTIFF’S INTENDED
22
      LLC dba ALL BRIGHT DENTAL, a             CHANGE OF COUNSEL AND
23    Nevada Limited Liability Company         PROPOSED ORDER THEREON
24                              Defendant.
25                                             Action Filed: 5/27/2018
26
27
28

                                          1
      JOINT STIPULATION TO REQUEST CONTINUANCE OF DEADLINE & [PROPOSED] ORDER
       Case 2:18-cv-00972-RFB-VCF Document 59 Filed 09/21/20 Page 2 of 3




1    TO THE HONORABLE COURT:
2          Plaintiff Yvonne A. Nosik (“Plaintiff”) and Defendant All Bright Family
3    Dentistry, LLC d/b/a All Bright Dental (“Defendant”) (hereafter Plaintiff and
4    Defendant are jointly referred to as the “Parties”), hereby jointly stipulate to respectfully
5    request a brief continuance of the September 12, 2020 deadline to file a Joint Status
6    Report and Proposed Discovery and Scheduling Order. The Parties submit this request
7    because Plaintiff is currently in the process of engaging new counsel to represent her in
8    this case.
9                                         STIPULATION
10         1.     WHEREAS, on August 12, 2020, the Court denied Plaintiff’s Motion to
11   Enforce Settlement and issued an order requiring the parties submit a Joint Status
12   Report and Discovery Plan/Scheduling Order by September 12, 2020.
13         2.     WHEREAS, On September 8, 2020, Plaintiff’s counsel Michael Balaban
14   filed a Motion to Withdraw as Plaintiff’s Attorney in this case. As of the time of
15   filing this Joint Stipulation and Request, the Court has not ruled on Mr. Balaban’s
16   Motion.
17         3.     WHEREAS, On September 11, 2020, Michelle Nisce of Prime Law
18   Group notified Defendant’s counsel that Plaintiff intended to engage her to represent
19   Plaintiff in this case. Ms. Nisce and Mr. Balaban informed Defendant’s counsel that
20   they intend to file a Stipulation to Substitute Ms. Nisce in as Plaintiff’s counsel in this
21   case. As of the time of filing this Joint Stipulation and Request, Plaintiff has not yet
22   filed the Stipulation to Substitute counsel.
23         4.     WHEREAS, Plaintiff’s intended new counsel Ms. Nisce indicated that
24   she requires additional time to become Plaintiff’s counsel of record and get up to
25   speed on the case before she can engage in meaningful discussions about a proposed
26   Discovery and Scheduling Order.
27
28

                                          2
      JOINT STIPULATION TO REQUEST CONTINUANCE OF DEADLINE & [PROPOSED] ORDER
       Case 2:18-cv-00972-RFB-VCF Document 59 Filed 09/21/20 Page 3 of 3




 1         5.     WHEREAS, Plaintiff’s soon to depart counsel, Mr. Balaban, is unable to
 2   commit to deadlines in a Discovery and Scheduling Order given that he will not be
 3   involved in this case after Ms. Nisce steps in.
 4         6.     THUS, for the reasons listed above, the Parties jointly respectfully
 5   request the Court continue the September 12, 2020 deadline to file a Joint Status
 6   Report and Proposed Discovery and Scheduling Order to September 25, 2020.
 7
 8    LAW OFFICES OF                         KAEDIAN LLP
 9
      MICHAEL P. BALABAN

10    /s/ Michael P. Balaban                 /s/ Nannina L. Angioni
      Michael P. Balaban, Esq.               Nannina L. Angioni, Esq.
11    10726 Del Rudini St.                   3690 Howard Hughes Parkway, Suite 500
12    Las Vegas, NV 89141                    Las Vegas, NV 89169
      Attorney for Plaintiff,                Attorney for Defendant,
13    Yvonne Nosik                           All Bright Family Dentistry
14    Dated: September 12, 2020              Dated: September 12, 2020

15
16
                                             ORDER
17
           GOOD CAUSE HAVING BEEN SHOWN, the Court continues the September
18
     12, 2020 deadline to file a Joint Status Report and Proposed Discovery and
19
     Scheduling Order to September 25, 2020.
20
21
     IT IS SO ORDERED.

22
23
     Dated: 9-21-2020                        ______________________________________
24
                                                    The Honorable Cam Ferenbach
25                                                 United States Magistrate Judge
26
27
28

                                         3
     JOINT STIPULATION TO REQUEST CONTINUANCE OF DEADLINE & [PROPOSED] ORDER
